DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
Status of the Claims
3.	The status of the claims as filed in the reply dated 1/15/2021 are as follows:
	Claims 1, 8, and 15 are amended,
	Claims 11 and 16 are canceled,
	Claims 1-10, 12-15, and 17-22 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-10, 12-15, and 17-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martell et al. (U.S. Patent Publication No. 2015/0204626, “Martell”, previously cited), in view of Schneider et al. (U.S. Patent Publication No. 2013/0186611, “Schneider", previously cited), in view of Payton (U.S. Patent Publication 2008/0104980, previously cited) and in further view of Winther et al. (U.S. Patent No. 5,598,971, “Winther”, previously cited). 

	Regarding Claim 1, Martell discloses an evaporative cooling system (fig 2), comprising: 
a plurality of condenser coils (48, 57);
a water distribution system (53) operable to provide a spray of water (52) to pre-cool ambient air before the ambient air enters the plurality of condenser coils (¶ 0027); 
wherein the water distribution system comprises a plurality of spray nozzles (53), each spray nozzle configured, when the water distribution system is providing the spray of water, to provide corresponding portion of the spray of water away from the evaporative cooling system (away from the water distribution system);
a plurality of sensors (46, 50) comprising:
a first sensor (46) operable to sense a first temperature of the ambient air (¶ 0027, lines 22-27); and 
a second sensor (50) operable to sense a second temperature of the pre-cooled air (¶ 0027, lines 22-27); and
a controller (45) communicatively coupled to the water distribution system and the first and second sensors (¶ 0027);  
the controller further operable to:
determine that it is raining by receiving weather information from a 

in response to determining that it is raining, instruct the water
distribution system to disable the spray of water for a certain amount of time (¶0027, at least for the amount of time it is raining).
However, Martell does not explicitly disclose wherein the controller is operable to: calculate an amount of temperature difference between the first and second temperatures;
determine that the amount of temperature difference between the first and second temperatures is less than or equal to a predetermined temperature difference, 
in response to determining that the amount of temperature difference between the first and second temperatures is less than or equal to the predetermined temperature difference, 
instruct the water distribution system to enable the spray of water to spray for a predetermined length of time; and
instruct the water distribution system to disable the spray of water after the predetermined amount of time has elapsed.
Schneider, however, discloses a humidification system which calculates an amount of temperature difference (DT, at 88, fig 2, ¶ 0032) between the first (T1) and second temperatures (T2);
determine that the amount of temperature difference between the first and second temperatures is less than or equal to a predetermined temperature difference (MaxDT*coeff, at 98, ¶ 0034 ), 
in response to determining that the amount of temperature difference between the first and second temperatures is less than or equal to the predetermined temperature difference, 

Martell, as modified, does not explicitly disclose in response to determining that the amount of temperature difference between the first and second temperatures is less than or equal to the predetermined temperature difference, determining that the first temperature is greater than or equal to a minimum temperature;
in response to determining that the first temperature is greater than or equal to the minimum temperature operating the spray of water. 
Martell, however, teaches enabling the spray of water when the ambient temperature reaches a minimum temperature (¶ 0009).It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Martell to determine that the first temperature (ambient temperature) is above a minimum before enabling the spray of water in order to ensure that water does not freeze on the pads (see ¶ 0009).
Martell, as modified, does not explicitly disclose wherein the predetermined temperature difference based on a geographical location of the evaporative cooling system. Payton discloses an evaporative cooling system (fig 1) wherein a temperature set point is based on a geographical location of the system (¶ 0024). Payton teaches that that evaporative cooling becomes more efficient in dryer locations and thus changing the temperature set point in different locations allows for optimal efficiency (¶ 0036). Thus it would have been obvious to a person of ordinary 
Martell, as modified, does not explicitly disclose instructing the water distribution system to enable the spray of water to spray for a predetermined length of time; and
Instructing the water distribution system to disable the spray of water after the predetermined amount of time has elapsed.
Winther, however, discloses a humidity control that instructs the water distribution system to enable the spray of water to spray for a predetermined length of time (at 419, fig 4); and instructs the water distribution system to disable the spray of water after the predetermined amount of time has elapsed (at 421). Winther teaches that the timer serves as a safety to prevent continuous water flow due to a malfunction (col 8, lines 1-3). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Martell, as modified, to provide the timer of Winther in order to prevent continuous spraying of water. 

Regarding Claim 2, the combination of Martell, Schneider, Payton, and Winther discloses all previous claim limitations. Martell further discloses a plurality of panels (44) configured to receive the spray of water (fig 2).

Regarding Claim 3, the combination of Martell, Schneider, Payton, and Winther discloses all previous claim limitations. Martell, as modified, further discloses wherein the predetermined temperature difference is capable of being five degrees Fahrenheit (if the 
However, since Martell, as modified, teaches a minimum temperature, the specific temperature is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the smaller the minimum temperature difference the more the water will be sprayed and thus the more energy being used. Optimization through routine experimentation is not inventive and it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Martell, as modified, to have the minimum temperature be 78 degrees Fahrenheit in order to optimize the efficiency of the device. 

  Regarding Claim 4, the combination of Martell, Schneider, Payton, and Winther discloses all previous claim limitations. However they do not explicitly disclose wherein the predetermined length of time is one minute. However, since Martell, as modified, teaches a predetermined length of time, the specific length of time is considered a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the greater the length of time the greater cooling (unless liquid is being drained) and more water being used. Optimization through routine experimentation is not inventive and it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Martell, as modified, to have the length of the predetermined amount of time be one minute in order to optimize the efficiency of the device. 


Regarding Claim 5, the combination of Martell, Schneider, Payton, and Winther discloses all previous claim limitations. Martell, as modified, further discloses the controller further operable to:
determining that the amount of temperature difference between the first and second temperatures is greater than the predetermined amount (98, fig 2, Schneider); and
in response to determining that the amount of temperature difference between the first and second temperatures is greater than the predetermined amount, instruct the water distribution system to disable the spray of water (96, fig 2, Schneider).

Regarding Claim 6, the combination of Martell, Schneider, Payton, and Winther discloses all previous claim limitations. Martell further discloses the controller further operable to:
determine that it is raining by determining that the first temperature equals the second temperature (¶0027, lines 21-38, it is implied that this would result when the first temperature equals the second temperature as the relative humidity would be 100% in both locations); and
in response to determining that the first temperature equals the second temperature, instruct the water distribution system to disable the spray of water for a certain amount of time (¶0027, lines 21-38, until it stops raining).


Regarding Claim 7, the combination of Martell, Schneider, Payton, and Winther discloses all previous claim limitations. Martell, as modified, further discloses the controller further operable to: 

in response to determining that the first temperature is less than the minimum temperature, instruct the water distribution system to disable the spray of water (see rejection of claim 1 and ¶ 0009 of Martell).

	Regarding Claim 8, Martell discloses a method, comprising:
by a controller (45) of a cooling system (fig 2), the pre-cooled air comprising ambient air that has been cooled by water from a water distribution system (53) before the ambient air enters one or more condenser coils (48, 57, ¶ 0027);
the controller further operable to:
determine that it is raining by receiving weather information from a 
source of weather information (¶0027, as there must be source of weather information to determine if it raining);
in response to determining that it is raining, instruct the water
distribution system to disable the spray of water for a certain amount of time (¶0027, at least for the amount of time it is raining),
wherein the water distribution system comprises a plurality of spray nozzles (53), each spray nozzle configured, when the water distribution system is providing the spray of water, to provide corresponding portion of the spray of water away from the evaporative cooling system (away from the water distribution system);


Martell, as modified, does not explicitly disclose by the controller of the cooling system, in response to determining that the amount of temperature difference between the first and second temperatures is less than or equal to the predetermined temperature difference, determining that the first temperature is greater than or equal to a minimum temperature;
by the controller of the cooling system, in response to determining that the first temperature is greater than or equal to the minimum temperature, instructing the water distribution system to distribute the water to pre-cool the ambient air for a predetermined length of time. 
Martell, however, teaches enabling the spray of water when the ambient temperature reaches a minimum temper (¶ 0009).It would have been obvious to a person of ordinary skill in 
Martell, as modified, does not explicitly disclose wherein the controller determines a predetermined temperature difference based on a graphical location of the evaporative cooling system. Payton discloses an evaporative cooling system (fig 1) wherein a temperature set point is based on a geographical location of the system (¶ 0024). Payton teaches that that evaporative cooling becomes more efficient in dryer locations and thus changing the temperature set point in different locations allows for optimal efficiency (¶ 0036). Thus it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Martell, as modified, to have the temperature difference based on geographical location in order to maximize the efficiency of the system. 
Martell, as modified, does not explicitly disclose instructing the water distribution system to enable the spray of water to spray for a predetermined length of time; and
Instructing the water distribution system to disable the spray of water after the predetermined amount of time has elapsed.
Winther, however, discloses a humidity control that instructs the water distribution system to enable the spray of water to spray for a predetermined length of time (at 419, fig 4); and instructs the water distribution system to disable the spray of water after the predetermined amount of time has elapsed (at 421). Winther teaches that the timer serves as a safety to prevent continuous water flow due to a malfunction (col 8, lines 1-3). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for 

Regarding Claim 9, the combination of Martell, Schneider, Payton, and Winther discloses all previous claim limitations. Martell further discloses wherein the water from the water distribution system (53) flows over one or more panels (44) through which the ambient air flows (¶0027).

Regarding Claim 10, the combination of Martell, Schneider, Payton, and Winther discloses all previous claim limitations. Martell, as modified, further discloses wherein the predetermined temperature difference is capable of being five degrees Fahrenheit if the (MaxDT*coeff  is 5 degrees, see fig 2, Schneider). However they do not explicitly disclose the minimum temperature is 78 degrees Fahrenheit.
However, since Martell, as modified, teaches a minimum temperature, the specific temperature is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the smaller the minimum temperature difference the more the water will be sprayed and thus the more energy being used. Optimization through routine experimentation is not inventive and it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Martell, as modified, to have the minimum temperature be 78 degrees Fahrenheit in order to optimize the efficiency of the device. 

Regarding Claim 12, the combination of Martell, Schneider, Payton, and Winther discloses all previous claim limitations. Martell, as modified, further discloses the controller (45, Martell) further operable to:
determining that the amount of temperature difference between the first and second temperatures is greater than the predetermined amount (98, fig 2, Schneider); and
in response to determining that the amount of temperature difference between the first and second temperatures is greater than the predetermined amount, instruct the water distribution system to disable the spray of water (96, fig 2, Schneider).

Regarding Claim 13, the combination of Martell, Schneider, Payton, and Winther discloses all previous claim limitations. Martell further discloses the controller (45, Martell) further operable to:
determine that it is raining by determining that the first temperature equals the second temperature (¶0027, lines 21-38, it is implied that this would result when the first temperature equals the second temperature as the relative humidity would be 100% in both locations); and
in response to determining that the first temperature equals the second temperature, instruct the water distribution system to disable the spray of water for a certain amount of time (¶0027, lines 21-38, until it stops raining).

Regarding Claim 14, the combination of Martell, Schneider, Payton, and Winther discloses all previous claim limitations. Martell further discloses the controller (45, Martell) further operable to: 

in response to determining that the first temperature is less than the minimum temperature, instruct the water distribution system to disable the spray of water (see rejection of claim 1 and ¶ 0009 of Martell).

	Regarding Claim 15, Martell discloses one or more computer-readable non-transitory storage media in one or more computing systems (45), the media embodying logic that is operable when executed to:
pre-cooled air comprising ambient air that has been cooled by water from a water distribution system (53) before the ambient air enters one or more condenser coils (48, 57, ¶ 0027);
wherein the water distribution system comprises a plurality of spray nozzles (53), each spray nozzle configured, when the water distribution system is providing the spray of water, to provide corresponding portion of the spray of water away from the evaporative cooling system (away from the water distribution system);
determining that it is raining by receiving weather information from a  source of weather information (¶0027, as there must be source of weather information to determine if it raining);
in response to determining that it is raining, instruct the water
distribution system to disable the spray of water for a certain amount of time (¶0027, at least for the amount of time it is raining).
Martell does not explicitly teach calculating an amount of temperature difference between a first temperature of ambient air and a second temperature of pre-cooled air, by the 
Martell, as modified, does not explicitly disclose in response to determining that the amount of temperature difference between the first and second temperatures is less than or equal to the predetermined temperature difference, determining that the first temperature is greater than or equal to a minimum temperature;
by the controller of the cooling system, in response to determining that the first temperature is greater than or equal to the minimum temperature, instructing the water distribution system to distribute the water to pre-cool the ambient air for a predetermined length of time. 
Martell, however, teaches enabling the spray of water when the ambient temperature reaches a minimum temper (¶ 0009). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Martell to determine that the 
Martell, as modified, does not explicitly disclose wherein the predetermined temperature difference based on a geographical location of the evaporative cooling system. Payton discloses an evaporative cooling system (fig 1) wherein a temperature set point is based on a geographical location of the system (¶ 0024). Payton teaches that that evaporative cooling becomes more efficient in dryer locations and thus changing the temperature set point in different locations allows for optimal efficiency (¶ 0036). Thus it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Martell, as modified, to have the temperature difference based on geographical location in order to maximize the efficiency of the system. 
Martell, as modified, does not explicitly disclose instructing the water distribution system to enable the spray of water to spray for a predetermined length of time; and
Instructing the water distribution system to disable the spray of water after the predetermined amount of time has elapsed.
Winther, however, discloses a humidity control that instructs the water distribution system to enable the spray of water to spray for a predetermined length of time (at 419, fig 4); and instructs the water distribution system to disable the spray of water after the predetermined amount of time has elapsed (at 421). Winther teaches that the timer serves as a safety to prevent continuous water flow due to a malfunction (col 8, lines 1-3). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Martell, as modified, to provide the timer of Winther in order to prevent continuous spraying of water. 

Regarding Claim 17, the combination of Martell, Schneider, Payton, and Winther discloses all previous claim limitations. Martell, as modified, further discloses wherein the predetermined temperature difference is five degree Fahrenheit (if MaxDT*coeff  is 5 degrees, see fig 2, Schneider). However they do not explicitly disclose wherein the minimum temperature is 78 degrees Fahrenheit.
However, since Martell, as modified, teaches a minimum temperature, the specific temperature is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the smaller the minimum temperature difference the more the water will be sprayed and thus the more energy being used. Optimization through routine experimentation is not inventive and it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Martell, as modified, to have the minimum temperature be 78 degrees Fahrenheit in order to optimize the efficiency of the device. 

Regarding Claim 18, the combination of Martell, Schneider, Payton, and Winther discloses all previous claim limitations. Martell, as modified, further discloses the logic further operable when executed to:
determining that the amount of temperature difference between the first and second temperatures is greater than the predetermined amount (98, fig 2, Schneider); and
in response to determining that the amount of temperature difference between the first and second temperatures is greater than the predetermined amount, instruct the water distribution system to disable the spray of water (96, fig 2, Schneider).

Regarding Claim 19, the combination of Martell, Schneider, Payton, and Winther discloses all previous claim limitations. Martell further discloses the logic further operable when executed to:
determine that it is raining by determining that the first temperature equals the second temperature (¶0027, lines 21-38, it is implied that this would result when the first temperature equals the second temperature as the relative humidity would be 100% in both locations); and
in response to determining that the first temperature equals the second temperature, instruct the water distribution system to disable the spray of water for a certain amount of time (¶0027, lines 21-38, until it stops raining).

Regarding Claim 20, the combination of Martell, Schneider, Payton, and Winther discloses all previous claim limitations. Martell further discloses the logic further operable when executed to: 
determine that the first temperature is less than the minimum temperature (see rejection of claim 1 and ¶ 0009 of Martell); and  	
in response to determining that the first temperature is less than the minimum temperature, instruct the water distribution system to disable the spray of water (¶see rejection of claim 1 and ¶ 0009 of Martell).

Regarding Claim 22, the combination of Martell, Schneider, Payton, and Winther discloses all previous claim limitations. However, they do not explicitly disclose wherein the temperature difference is between .1 and 9.9 degrees Fahrenheit. However, since Schneider .

5.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martell, Schneider, Payton, and Winther as applied to claim 1 above, and further in view of Gordon et al. (U.S. Patent Publication No. 2016/0085248, “Gordon”, previously cited).

Regarding Claim 21, the combination of Martell, Schneider, Payton, and Winther
discloses all previous claim limitations. However, they do not explicitly disclose wherein the controller is further operable to determine the geographical location of the evaporative cooling system using GPS coordinates. However, the use of GPS coordinates are old and well known. For example, Gordon discloses an environmental system (fig 1) wherein the geographical location of the system is determined using GPS coordinates (¶ 0052). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Martell, as modified, to have the system determine the location using GPS coordinate in order to provide a fast and accurate determination of the location.

Response to Arguments
6.	Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive.
Applicant argues (pages 11-14) that none of the cited reference teach “wherein the water distribution system comprises a plurality of spray nozzles, each spray nozzle configured, when the water distribution system is providing the spray of water, to provide corresponding portion of the spray of water away from the evaporative cooling system”, as now required by the independent claims. The Examiner respectfully disagrees; the spray nozzles 53 of Martel direct the spray water away from the water distribution system of the cooling system and thus meets these claim limitations. It should be noted that claim 1 does not require the adiabatic pads as part of the cooling system and claims 8 and 15 do define the elements of the cooling system at all, which allows the cooling system to be interpreted very broadly. Further, as discussed in the last interview agenda the sprays nozzles of the instant application are orientated to spray away from the adiabatic pads which would distinguish over the prior art.
Applicant argues (page 15-16) that the combination of Martell and Payton do not teach the limitations of determining a predetermined temperature difference based on a geographical location, determine that the amount of temperature difference between the first and second temperatures is less than or equal to the predetermined temperature difference, and in response to determining that the amount of temperature difference between the first and second temperatures is less than or equal to the predetermined temperature difference, determine that the first temperature is greater than or equal to a minimum temperature. At best Payton teaches changing the minimum temperature based on the geographical location, not the predetermined temperature difference. The Examiner respectfully disagrees; although Payton does teach changing a temperature set point based on a geographical location, a person of ordinary skill in the art would understand that an adjustment regarding any temperature parameter for an evaporative cooling system could be optimized due to geographical location. A person of ordinary skill in the art would find it obvious that a temperature difference in which the system acts upon could be adjusted in order to optimize for a specific environment such as Payton optimizes his temperature set point. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763